In an action to recover damages for personal injuries, the defendant Abdul Majeed appeals from so much of an order of the Supreme Court, Queens County (Flug, J.), dated November 1, 2000, as denied his mo*355tion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him, and the defendant Egg Roll King cross appeals from so much of the same order as denied its cross motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, with one bill of costs.
There are triable issues of fact requiring the denial of summary judgment (see, Zuckerman v City of New York, 49 NY2d 557). Feuerstein, J.P., Krausman, Schmidt and Cozier, JJ., concur.